Citation Nr: 0716205	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-00 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a heart disability, 
claimed as secondary to stress and/or medication taken for a 
service-connected low back disability.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertension.

4.  Entitlement to a total rating based on unemployability 
due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from March 1943 to February 
1946.

This matter comes before the Board of  Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Portland, Oregon.

The issue of entitlement to a total rating based on 
unemployability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD.

2.  A heart disability is unrelated to a service-connected 
disease or injury.

3.  In a December 2000 decision, the Board declined to reopen 
the veteran's claim of entitlement to service connection for 
hypertension. 

4.  The evidence received since the December 2000 decision is 
cumulative or redundant of evidence previously of record, and 
does not relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).

2.  Heart disability is not proximately due to or the result 
of service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).

3.  The December 2000 Board decision which denied service 
connection for hypertension is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2006).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Also, during the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.  

In the present case, the veteran's claim of entitlement to 
service connection for PTSD was received in October 1998, 
prior to the enactment of the VCAA.  An October 1998 letter 
requested that the veteran provide dates and places of the 
veteran's military assignments and the incidents he claimed 
as stressful events during service.  He was also advised that 
medical evidence was necessary to support his claim.

The veteran's request to reopen his claim of entitlement to 
service connection for hypertension was received in March 
2002, and the claim of entitlement to service connection for 
a heart condition was received in November 2002, after the 
enactment of the VCAA.  A letter dated in December 2002, 
prior to the initial adjudication of these claims, explained 
the evidence necessary to support a claim for service 
connection and to reopen he claim for hypertension.  He was 
asked to provide any evidence he had to support his receipt 
of a Combat Infantry Badge and to identify any private 
medical treatment.  He was told that VA would assist him in 
obtaining evidence.

An April 2004 letter explained that new and material evidence 
was necessary to reopen a finally denied claim.  
 
In March 2006 the veteran was apprised of the manner in which 
VA determines disability evaluations and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Service Connection for PTSD

As an initial matter, the Board observes that the veteran's 
separation qualification record indicates that, as a light 
machine gunner, he was a member of a squad of paratroopers 
assigned to very hazardous duties, participating in assaults 
on enemy fortifications with great personal danger in an 
effort to capture or reduce them.  Thus, he is entitled to 
application of the provisions of 38 U.S.C.A. § 1154(b) (West 
2002). The statute provides the following:

The Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

The veteran asserts that he has PTSD.  In a September 1998 
statement, he indicated that he had served as a paratrooper 
in Europe.  He stated that he had nightmares and could not 
watch war movies.  In March 1999 he stated that he was a 
combat infantryman and a paratrooper who landed at Normandy.  
He related that he had been hospitalized for nerves.  He 
indicated that he had nightmares.

A November 1999 VA outpatient treatment note reflects the 
veteran's endorsement of bad experiences related to PTSD.  He 
denied disturbing thoughts, feeling distant or cut off, and 
feelings of super-alertness.  

A VA PTSD screening included in an April 2001 treatment 
record reflects that the veteran denied bad experiences 
related to PTSD.  He denied disturbing thoughts, feeling 
distant or cut off, and feelings of super-alertness.  

A VA psychological examination was carried out in October 
2003.  He reported that he had initiated his claim for PTSD 
after being told by his cardiologist that his heart problem 
might have been related to stress problems he suffered 
throughout his life.  He related that he had been 
hospitalized at Ft. Bragg with nerve problems after returning 
from the War.  On mental status examination, the veteran 
suffered no signs of physiologic or emotional reactivity 
while discussing his World War II experiences.  He denied 
depression.  Cognitive functioning appeared grossly intact.  
The veteran discussed his experiences in service, to include 
parachuting into Europe.  The examiner indicated that based 
upon the veteran's report, he appeared to have been involved 
in combat sufficient to  potentially cause symptoms of PTSD.  
The veteran complained of sleep disturbance but denied 
nightmares relating to combat.  He also denied intrusive 
recollections.  He indicated that he was able to avoid 
dwelling on memories of the war.  He stated that he avoided 
combat movies, but was otherwise unable to name anything he 
avoided because it inspired thoughts of the war.  He could 
not name a trigger for intrusive recollections.  He reported 
that he got along with his significant other and felt close 
to numerous friends.  The examiner indicated that the veteran 
did not endorse any signs of PTSD.  The examiner concluded 
that there was no Axis I diagnosis and that the veteran's 
psychosocial stressors were mild.

At a November 2004  hearing before a Decision Review Officer, 
the veteran testified that he had been hospitalized at Ft. 
Bragg for nerves.  He stated that he continued to have stress 
problems.  He related that he was not a combat troop, but 
that he was in a map section and parachuted into Europe.  

Upon screening in May 2005, the veteran was noted to be 
depressed.  The provider noted that there was a component of 
bereavement in that a sibling of the veteran had recently 
died.  However, the veteran reported that he had experienced 
such symptoms prior to his sister's passing.

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
veteran does have the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  The evidence 
of record does not show a diagnosis of PTSD.  

While the Board has been given no reason to doubt the 
veracity of the veteran's statements concerning the stressful 
circumstances of his service, it must be noted that Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  The evidence establishes that the veteran does 
not have PTSD.  In the absence of proof of a present 
disability, there can be no valid grant.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent evidence of a 
current disability, the veteran's claim fails. 

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

Service Connection for a Heart Condition

Service connection may be granted for disability which was 
incurred in or aggravated by service, or is proximately due 
to or the result of a service-connected disease or injury.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:  
  
(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.

The veteran asserts that his heart condition is related to 
stress.  Alternatively, he has maintained that it is related 
to medication he has taken for his service-connected back 
disability.

On VA heart examination in August 1995, the examiner noted a 
history of angina, developing within the previous year.  The 
examiner noted that a January 1995 hospital discharge report 
showed that the veteran presented with complaints of chest 
pain but had a normal electrocardiogram and exercise 
tolerance test.  The veteran reported that he had experienced 
no further chest pain until three weeks previously.  He 
denied associated dyspnea, diaphoresis, or nausea.  Cardiac 
examination revealed regular rate and rhythm, normal S1 and 
S2, with no murmurs, rubs or gallops.  The impression was 
chest pain.  

An August 1996 VA outpatient record provides a history of 
hospitalization in January 1995 for chest pain with no prior 
history of angina.  The veteran reported two dizzy spells but 
denied having lost consciousness.  `

The veteran was admitted to Providence St. Vincent Medical 
Center in March 2003.  He had an episode of syncope while 
visiting a friend at the hospital.  He denied chest pain but 
reported increasing dyspnea on exertion which had become 
progressively worse over the previous few years.  A permanent 
pacemaker was inserted.

In a May 2003 letter, the veteran's treating physician stated 
that the veteran initially presented with extremely high 
blood pressure.  He noted that the veteran was visiting a 
friend in the hospital and was disturbed to see his friend in 
his condition and almost passed out in his room.  He opined 
that stress played a major part in the veteran's condition 
and that the condition was at least made worse by stress.

An October 2003 VA treatment note indicates sick sinus 
syndrome with pacemaker implanted.  

A VA heart examination was conducted in May 2004.  The 
examiner noted a several year history of cardiac arrhythmias, 
including atrial fibrillation episodes and atrial flutter, 
and that he had bradycardia with syncope in March 2003 which 
required the placement of a pacemaker.  The examiner 
indicated that the veteran did not have evidence of other 
heart disease.  He noted that the veteran had been on 
Ibuprofen for his back disability, but that cardiac 
arrhythmia was not listed as a side effect or adverse 
reaction of such drug.  He stated that he had not heard of 
any increased incidence of heart arrhythmias with the use of 
Ibuprofen and had not found any evidence that there was any 
medical association between Ibuprofen use and development of 
cardiac arrhythmias.  He pointed out that the veteran had a 
family history positive for coronary artery disease and that 
he had hyperlipidemia, hypertension and some mild obesity.  
He stated that he found no way to establish service-
connection for the veteran's cardiac arrhythmia or the brady-
tachy syndrome.  He concluded that he was not able to find 
any evidence of any medication given to the veteran for his 
back pain to which his cardiac arrhythmia condition could be 
attributed.  He therefore opined that the veteran's cardiac 
arrhythmia condition was not connected to his service-
connected spine problem or to his time in service.  

At his hearing in November 2004, the veteran stated that his 
cardiologist took him off the medication for his back.  He 
indicated that his stress and the medications that he was on 
aggravated his heart.  

Upon review of the record, the Board has determined that 
service connection is not warranted for a heart disability.  
With respect to the veteran's assertion that his heart 
disability was caused or aggravated by medication for his low 
back disability, the May 2004 VA examiner concluded that 
medication prescribed for the veteran's service-connected 
back disability was not related to the development of cardiac 
arrhythmia.  He further stated that he could find no evidence 
that the veteran's heart condition was related to his time in 
service.  

In summary, the Board has been presented with objective 
evidence that that the veteran's heart disability is not 
secondary to medications prescribed for his back disability.  
The Board finds that such evidence is far more probative than 
the veteran's statements advanced in support of his claim.  
In this regard, the Board notes that the veteran, as a 
layperson, is not competent to render an opinion concerning 
questions of medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The preponderance of the evidence 
establishes that the veteran's heart disability is unrelated 
to a service-connected disease or injury.  Allen, supra.  
Accordingly, his claim of entitlement to service connection 
must be denied.

Moreover, as discussed above, the Board has determined 
service connection is not warranted for PTSD.  As such, the 
veteran's claim of entitlement to service connection for a 
heart disability as secondary to stress must also fail, as it 
is premised on the assumption that PTSD has been diagnosed 
and is related to the veteran's service.  Therefore, service 
connection for this claimed disability secondary to PTSD must 
also be denied.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the veteran's claim of entitlement to service 
connection for hypertension in an October 1995 rating 
decision.  It found that there was no evidence showing 
treatment for or diagnosis of hypertension in service or 
within one year of separation from service.

The evidence at the time of the RO's denial of service 
connection for hypertension included the veteran's service 
medical records.  They reflect that on physical examination 
in April 1943, the veteran's blood pressure was 104/60.  
Subsequently in April 1943, his blood pressure was 100/70.  A 
September 1944 physical examination report shows that the 
veteran's blood pressure was apparently taken and that no 
abnormalities were noted.  The separation examination report 
indicates that his blood pressure was 152/80.

Claims for service connection filed in 1946 and 1954 did not 
pursue benefits for hypertension.

A January 1995 VA treatment record indicates that the veteran 
had been treated for hypertension since 1988.

At an August 1995 VA heart diseases examination, the veteran 
reported that he had a history of hypertension for many 
years.  He said that his blood pressure had always been high 
and that high blood pressure was even found on sports 
physicals when he was a youth.  The examiner noted that the 
veteran's service medical records showed only normal blood 
pressures.  Reportedly, he had been on treatment with 
medication since 1988 and his blood pressure was currently 
well controlled with medication.  Upon examination his 
pressure was 132/88 and 118/70, and the impression was 
hypertension, currently well controlled with pharmacological 
therapy.

In a September 1998 statement, the veteran reported that he 
had been in combat and was hospitalized at a hospital at Fort 
Bragg for hypertension and nerves.  He intimated that an Army 
doctor who treated him at a hospital at Fort Bragg made a 
diagnosis of hypertension.

In a March 1999 statement, the veteran said that he had been 
in combat and made landings in Normandy, France, and fought 
in Central Europe.  He reiterated that he was hospitalized 
for hypertension.

In a December 2000 decision, the Board concluded that new and 
material evidence had not been submitted to reopen the 
veteran's claim.  The Board noted that since the RO's 1995 
rating decision, the veteran had submitted no additional 
competent medical evidence regarding hypertension.  It 
instructed that in order to reopen his claim, the veteran was 
required to submit or identify competent evidence that he had 
hypertension in service, that his hypertension was 
compensably manifested within one year after active service, 
or that his hypertension was otherwise related to active 
service.  The Board also pointed out that a disease such as 
hypertension can be diagnosed only based on the measurement 
of one's blood pressure, and that it was not the type of 
disability that could be established by lay evidence.  

Evidence added to the record since the Board's December 2000 
decision includes VA treatment records.  An August 1996 
general medical followup note reiterates the history of 
hypertension treated since 1988.  

In a March 2002 statement, the veteran again indicated that 
he was hospitalized at Ft. Bragg for hypertension.

In March 2003 the veteran underwent pacemaker insertion at a 
private hospital.  The discharge diagnoses included 
hypertension.

A May 2005 VA treatment note indicates hypertension treated 
since 1988.

Having carefully reviewed the evidence pertaining to this 
claim, the Board concludes that new and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for hypertension has not been submitted.  
The RO, in its October 1995 rating decision, found that there 
was no evidence showing treatment for or diagnosis of 
hypertension in service or within one year of separation from 
service.  In the December 2000 decision, the Board concluded 
that the veteran had not submitted or identified competent 
evidence that he had hypertension in service, that his 
hypertension was compensably manifested within one year after 
active service, or that his hypertension was otherwise 
related to active service.  The evidence added to the record 
since the Board's December 2000 decision does not include any 
competent evidence showing that the veteran had hypertension 
in service or within one year thereafter, or evidence that 
otherwise indicates that the veteran's current hypertension 
is related to active service.  In sum, none of the evidence 
added to the record since the December 2000 decision relates 
to an unestablished fact necessary to substantiate the claim 
of entitlement to service connection for hypertension.  The 
veteran's assertions of hypertension in service had 
previously been voiced; such re-assertions are cumulative.  
Similarly, medical evidence disclosing that hypertension is 
still diagnosed is not new and material.  Evidence that tends 
to confirm a previously established fact is cumulative.  
Accordingly, none of the evidence added to the file since the 
December 2000decision is new and material for the purpose of 
reopening the claim of entitlement to service connection for 
hypertension.  Accordingly, the claim is not reopened.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a heart disability is 
denied.

The application to reopen the claim of entitlement to service 
connection for hypertension is denied.

REMAND

The VCAA is also applicable to the veteran's claim of 
entitlement to a total rating based on unemployability due to 
service connected disability.

In a November 2002 statement, the veteran's representative 
requested that he be considered for a total rating.  In a 
December 2002 letter, the RO briefly explained the evidence 
necessary to establish a total rating.  There is no 
indication that the veteran was forwarded the appropriate 
application form for TDIU or that he was requested to provide 
employment information or evidence of the impact of his 
service connected disabilities on his employability.  

The Board observes that the veteran's service connected 
disabilities consist of degenerative disc disease of the 
lumbar spine, evaluated as 40 percent disabling; bilateral 
hearing loss disability, evaluated as 30 percent disabling; 
and tinnitus, evaluated as 10 percent disabling.  The report 
of a VA psychological examination in October 2003 indicates 
that subsequent to service, the veteran worked as a building 
contractor.  He has testified that he could not work as a 
contractor any longer due to his back disability.  He also 
stated that he had worked most recently as a truck driver but 
that getting in and out of the truck was difficult.  The 
Board has concluded that additional development is necessary 
in this case.  The veteran should be given full VCAA 
complaint notice and be afforded the opportunity to submit 
evidence supportive of this claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward to the veteran 
the proper application form for a total 
rating based on unemployability.  

The AOJ should also issue VCAA complaint 
notice regarding the issue of entitlement 
to a total rating, specifically 
indicating that the veteran may submit 
evidence showing the impact of his 
service-connected disabilities on his 
employability.

2.  The veteran should be scheduled for a 
VA examination of his service connected 
disabilities to determine whether they 
render him unemployable.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


